988 A.2d 477 (2010)
In re Bruce H. TROXELL, Respondent.
No. 09-BG-1328.
District of Columbia Court of Appeals.
Filed February 4, 2010.
BEFORE: REID, Associate Judge; and SCHWELB and KING, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified copy of the Virginia State Bar Disciplinary Board order revoking respondent's license, see In the Matter of Bruce Howard Troxell, VSB Docket No. 08-052-075518 (October 1, 2009), this court's November 19, 2009, order suspending respondent from the practice of law pending final disposition by this court, and Bar Counsel's January 4, 2010 Statement Regarding Reciprocal Discipline, and it appearing that respondent has not filed a response, it is
ORDERED that Bruce H. Troxell is hereby disbarred from the practice of law in the District of Columbia. See In re Bogollagama, 979 A.2d 629 (D.C.2009)(citing In re Laibstain, 841 A.2d 1259, 1264 (D.C.2004))(the revocation of a license to practice law in Virginia is the functional equivalent of disbarment in the District of Columbia); In re Anderson, 778 A.2d 330 (D.C.2001)(disbarment appropriate where attorney's conduct demonstrated an unacceptable level of disregard (or reckless) for the safety and welfare of entrusted funds); In re Meisler, 776 A.2d 1207, 1208 (D.C. 2001)("In reciprocal discipline cases, the presumption is that discipline in the District of Columbia will be the same as it was in the original disciplining jurisdiction."). It is
FURTHER ORDERED that, for purposes of reinstatement, respondent's disbarment will not commence until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).